December 16, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                        MICHAEL THIBODEAUX, Appellant

NO. 14-11-00472-CV                      V.

         JONATHAN R. CAMPBELL AND PRESTON J. JULIAN, Appellees
                        ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on April 20, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
MICHAEL THIBODEAUX.
      We further order this decision certified below for observance.